Case 5:18-cv-01983-LCB Document 86-58 Filed 10/14/20 Page 1 of 5            FILED
                                                                   2021 Jan-06 AM 10:19
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                EXHIBIT 1-APPENDIX 1
                 James Chardos Timelines
                  FILED UNDER SEAL
Case 5:18-cv-01983-LCB Document 86-58 Filed 10/14/20 Page 2 of 5
Case 5:18-cv-01983-LCB Document 86-58 Filed 10/14/20 Page 3 of 5
Case 5:18-cv-01983-LCB Document 86-58 Filed 10/14/20 Page 4 of 5
Case 5:18-cv-01983-LCB Document 86-58 Filed 10/14/20 Page 5 of 5
